        Case 2:16-md-02724-CMR Document 1704 Filed 03/01/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                           MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                           16-MD-2724
 PRICING ANTITRUST LITIGATION
                                                           HON. CYNTHIA M. RUFE
  THIS DOCUMENT RELATES TO:
  ALL ACTIONS
                                                           DEFENDANT ASCEND
                                                           LABORATORIES, LLC’S BRIEF ON
                                                           REVISED BELLWETHER
                                                           SELECTION

        Pursuant to Pretrial Order No. 157 (ECF No. 1687), Defendant Ascend Laboratories, LLC

(“Ascend”) respectfully makes this submission setting forth Ascend’s position concerning the

appropriate Bellwether selection in this MDL. For the reasons set forth in this brief, Ascend

respectfully objects to the selection of the Heritage-centric complaint as the Bellwether to the

extent that Ascend would then be compelled to actively litigate a case to which Ascend is not a

proper party, as explained in its pending motions to dismiss the complaint.1

        Plaintiff States’ Heritage-centric complaint is the only Plaintiff States’ complaint that

names Ascend as a defendant. The Plaintiff States’ allegations in the Heritage-centric complaint

against Ascend relate to only one drug in this MDL—Nimodipine. Further, as explained in greater

detail in Ascend’s still-pending motions to dismiss the Heritage-centric complaint, Ascend is not

a proper party to Heritage-centric case because Ascend did not market Nimodipine, nor sell it to

wholesalers, retailers, or customers. Rather, Ascend was merely a contract manufacturer of

Nimodipine that had no control over the price at which Nimodipine was sold to the market, and

never sold it under its own trade dress—a crucial fact wholly absent from the Heritage-centric


1
  See (1) Ascend’s Motion to Dismiss Plaintiff States’ Sherman Act Claims in 17-cv-03768 (ECF No. 67) and (2)
Ascend’s Motion to Dismiss Plaintiffs States’ State Law Claims in 17-cv-03768 (ECF No. 156).

                                                     1
         Case 2:16-md-02724-CMR Document 1704 Filed 03/01/21 Page 2 of 5




complaint. Notably, Plaintiff Kroger specifically agreed to drop Ascend from this litigation

because of these facts, and Special Master Marion noted Ascend’s limited involvement in this

MDL in his February 20, 2020 Third Report and Recommendation Relating to Bellwether

Selection. 2 Thus, it would be inappropriate to now force Ascend to engage in the active Bellwether

litigation in this MDL given that Ascend should not be in the Heritage-centric case to begin with.

        In light of the foregoing, the Heritage-centric complaint will not serve the recognized

purposes of a Bellwether case with respect to Ascend. Further, it would be a manifest unfairness,

given Ascend’s irrelevance to the Heritage-centric complaint, to include Ascend in the Bellwether

litigation with its attendant time and costs. Bellwether trials are recognized as an effective means

for a trial judge to enhance settlement prospects or resolve common issues or claims in complex

litigations. See, e.g., Special Master David H. Marion’s Third Report and Recommendation

Relating to Bellwether Selection at 2; In re Chevron U.S.A., Inc., 109 F.3d 1016, 1019-20 (5th

Cir.1997) (“[T]he results of such trials can be beneficial for litigants who desire to settle such

claims by providing information on the value of the cases as reflected by jury verdicts. Common

issues or even general liability may also be resolved in a bellwether context in appropriate cases.”);

In re Tylenol (Acetaminophen) Mktg., Sales Practices, and Prods. Liab. Litig., No. 12-7263, MDL

No. 2436, 2015 WL 2417411, at *1 & n. 3 (E.D. Pa. May 20, 2015) (“A ‘bellwether case’ is a test

case. ‘Bellwether’ trials should produce representative verdicts and settlements.”). Here, Ascend

only has one drug at issue in the Heritage-centric complaint and the allegations against Ascend are

not representative of the claims against Ascend in this MDL.




2
  See ECF No. 1244 at n 2 (“Defendants and Defendant Ascend Laboratories, LLC, have clarified that Ascend does
not join in Defendants’ submission due to its ‘very limited role in the MDL both in terms of the complaints in which
it is named and the allegations against it.’ Those allegations relate to only one drug in the MDL (Nimodipine), as to
which Ascend asserts it was ‘merely a contract manufacturer’ of the drug, never sold it under its own trade dress and
had no control over the marketing, pricing or customers for the product.”).

                                                         2
          Case 2:16-md-02724-CMR Document 1704 Filed 03/01/21 Page 3 of 5




          The burden that Ascend would endure having to participate in a case involving allegations

of a sprawling conspiracy regarding 20 defendants and 15 drugs is disproportionate to the meager

allegations specifically against Ascend. Ascend is a small company that has already shouldered

huge and unsupported burdens from the cost and expense of this litigation, and Ascend will now

be subject to even greater burdens in a Bellwether action where there will be significant

depositions, briefing, and issues to which Ascend must attend despite the very limited allegations

against it. Ascend is therefore precisely the type of defendant the Supreme Court had in mind

when it held that district courts should ask if there is a viable complaint before imposing discovery

expenses in antitrust cases. See, e.g., Bell Atl. v. Twombly, 550 U.S. 544, 557-58 (2007). Ascend

should not be burdened with the potentially enormous expenses associated with a Bellwether

action and future proceedings with no reasonably founded hope that the discovery process will

reveal relevant evidence to support the Plaintiff States’ claims in the Heritage-centric complaint

against Ascend.

          For those reasons and the reasons set forth in its motions, Ascend respectfully objects to

being included in the Heritage-centric bellwether and forced to litigate a case to which it does not

belong.


Dated: March 1, 2021                                  Respectfully submitted,


                                                      /s/ W. Gordon Dobie
                                                      W. Gordon Dobie
                                                      WINSTON & STRAWN LLP
                                                      35 W. Wacker Dr.
                                                      Chicago, IL 60601
                                                      Tel: (312) 558-5600
                                                      Fax: (312) 558-5700
                                                      WDobie@winston.com

                                                      /s/ Irving Wiesen

                                                  3
Case 2:16-md-02724-CMR Document 1704 Filed 03/01/21 Page 4 of 5




                                   Irving Wiesen
                                   LAW OFFICES OF IRVING L. WIESEN, P.C.
                                   420 Lexington Avenue - Suite 2400
                                   New York, NY 10170
                                   Tel: (212) 381-8774
                                   Fax: (646) 536-3185
                                   iwiesen@wiesenlaw.com

                                   Counsel for Defendant Ascend Laboratories,
                                   LLC




                               4
       Case 2:16-md-02724-CMR Document 1704 Filed 03/01/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically on

March 1, 2021, and is available for viewing and downloading from the Court’s ECF System.

Notice of this filing will be sent to all counsel of record by operation of the ECF Systems.



Dated: March 1, 2021                                                 /s/ W. Gordon Dobie
                                                                     W. Gordon Dobie




                                                 5
